Citation Nr: 1019356	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the reduction of the Veteran's disability rating for 
service-connected hearing loss from 30 percent to 
noncompensable was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision, in part, 
reduced the Veteran's disability rating for his service-
connected hearing loss from 30 percent to a noncompensable 
rating.  

In September 2007, a hearing was held before the undersigned 
Veterans Law Judge pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in November 2007, at 
which time it was remanded to obtain an examination of the 
Veteran and medical opinions.  The case was again remanded in 
July 2009 in order to obtain an addendum to the January 2009 
VA audiology examination report.  The Board is satisfied that 
the RO and AMC have substantially complied with the remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).    As such, 
this case is now ready for disposition.


FINDINGS OF FACT

1.  An April 2004 rating decision granted a 30 percent 
disability rating for the Veteran's hearing loss, effective 
from October 4, 2003.

2.  A May 2006 rating decision reduced the evaluation for the 
Veteran's hearing loss to noncompensable (zero percent 
disabling), effective from August 1, 2006.

3.  At the time of the rating reduction effective in August 
2006, the 30 percent rating for the Veteran's service-
connected hearing loss had been in effect for less than five 
years.

4.  The medical evidence of record at the time of the May 
2006 rating decision did not persuasively demonstrate a 
sustained improvement in the Veteran's service-connected 
hearing loss.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected hearing loss was not proper, and the 30 
percent disability rating is restored from August 1, 2006.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.85, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the Veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision for the Veteran in this case, no further discussion 
of VCAA is necessary at this point.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII (2009).  It is noteworthy that Table VII was amended in 
that hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d) (2009).  Ratings of hearing loss disability involve 
mechanical application of the rating criteria to the findings 
on official audiometry.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (2009).

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The Veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

In this case, a detailed analysis of the RO's compliance with 
the provisions of 38 C.F.R. § 3.105 is not required in 
rendering this decision.  The Board finds that the Veteran 
must prevail on this claim regardless of the RO's procedural 
compliance because the medical evidence of record does not 
sufficiently support the May 2006 reduction.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  The United 
States Court of Appeals for Veterans Claims (Court) noted 
that this regulation applied to ratings which had been 
continued for long periods of time at the same level (five 
years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In 
the present case, the 30 percent rating was in effect from 
October 4, 2003, less than five years prior to the rating 
reduction.  Thus, various provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability ratings, do not 
apply; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Id. at 
420-21.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
Veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

Here, an April 2004 rating decision granted service 
connection for hearing loss and assigned a 30 percent 
disability rating effective October 4, 2003.  This disability 
rating was based on a December 2003 VA audiology examination 
which revealed Level VII hearing in the right ear and Level V 
hearing in the left ear.  The Board notes that these hearing 
levels contrasted with the results of prior VA audiograms 
conducted in August 2002 and September 2002.  Specifically, 
the August 2002 VA audiogram revealed Level I hearing in the 
right hear and Level II hearing in the left ear.  The 
September 2002 examination revealed Level II hearing in each 
ear.  

In January 2005, the Veteran filed a claim for an increased 
rating for his service-connected hearing loss.  Another VA 
audiology examination was conducted in December 2003.  These 
examination results revealed Level I hearing in both ears, 
and the examiner stated that the Veteran's hearing was normal 
without evidence of hearing loss.  The RO proposed a 
reduction of the Veteran's disability rating for hearing loss 
to a noncompensable (zero percent) disability rating.  

In November 2005, another VA audiology examination of the 
Veteran was conducted.  If these examination results were 
evaluated with consideration of speech discrimination scores 
indicated, then the Veteran's hearing would be at Level VI in 
the right ear and Level V in the left ear, which merits a 20 
percent disability rating using Table VII.  However, the 
examiner certified that the Veteran's speech discrimination 
scores were unreliable and that only the pure tone thresholds 
should be used in evaluating the Veteran's level of 
disability resulting from his hearing loss.  When considered 
in this manner, the 2005 VA examination results show the 
Veteran to have Level I hearing in each ear, which merits a 
noncompensable rating using Table VII.  

The Veteran has submitted several private audiology 
examination reports.  While these examinations are not 
adequate for rating purposes, they show varying amounts of 
hearing loss.  

Pursuant to the Board's November 2007 remand instructions, 
the Veteran was afforded another VA audiology examination in 
January 2009, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
10
LEFT
20
25
15
20
15

The average pure tone threshold in the Veteran's right ear 
was 12.5 decibels. The average pure tone threshold in the 
Veteran's left ear was 18 decibels.  The Veteran received a 
score of 88 percent for the right ear and 88 percent for the 
left ear for word recognition.  These results equate to an 
assignment of level II for the Veteran's right ear and level 
II for his left ear, which merits a noncompensable rating 
using Table VII.  

The examiner explained that initial audiometric testing 
revealed very poor agreement between the speech reception 
threshold and pure-tone responses and that the Veteran 
exhibited exaggerated listening behavior, quiet rehearsal of 
responses, and rhyming word responses as incorrect answers 
during word recognition testing.  As such, he noted that word 
recognition test results should be interpreted with caution 
and should not be used in the evaluation of the Veteran's 
disability.  Transient evoked otoacoustic emission testing, a 
physiologic measure of peripheral auditory function, revealed 
robust responses bilaterally indicative of hearing 
sensitivity within normal limits.  Otoscopy was within normal 
limits bilaterally, and acoustic immittance revealed normal 
tympanograms in both ears.  

Pursuant to the Board's July 2009 remand instruction, the 
examiner who conducted the January 2009 VA examination issued 
an addendum in September 2009, at which time he opined the 
Veteran's current level of hearing sensitivity will have no 
impact on his ability to acquire or maintain gainful 
employment and will not affect his ability to perform normal 
job functions.  

However, the Veteran submitted a June 2009 opinion letter 
from a private audiologist accompanied by a audiological 
evaluation sheet.  The evaluation revealed the following 
results, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
45
40
LEFT
35
40
45
50
50

The average pure tone threshold in the Veteran's right ear 
was 39 decibels. The average pure tone threshold in the 
Veteran's left ear was 46 decibels.  The Veteran received a 
score of 42 percent for the right ear and 46 percent for the 
left ear for word recognition.  These results equate to an 
assignment of level VIII for the Veteran's right ear and 
level VII for his left ear, which merits a 40 percent 
evaluation using Table VII.  The examiner opined that the 
Veteran has difficulty understanding in most listening 
situations as a result of his hearing loss, and that 
background noise and multiple speakers at a time cause him 
considerable difficulty in understanding speech.

The Board finds that the December 2003 VA examination report 
as well as the June 2009 private audiologist opinion letter 
and audiological evaluation sheet weigh against the 
reduction, and warrant restoration of a 30 percent evaluation 
for bilateral hearing loss.  The Board reiterates that a 
claim as to whether a rating reduction is proper must be 
resolved in the Veteran's favor unless the preponderance of 
the evidence weighs against the claim.  The Veteran does not 
assert more than the restored 30 percent evaluation is 
warranted.  Accordingly, the claim is granted in full as 
asserted on appeal. 

The Board finds that the evidence that the Veteran's 
bilateral hearing loss improved is not as persuasive as the 
evidence that there was no actual sustained improvement.  
When the propriety of a rating reduction of the rating is not 
supported by a preponderance of the evidence, as in this 
case, restoration of the rating is warranted.  


ORDER

Restoration of a 30 percent rating, effective August 1, 2006, 
for service-connected hearing loss is warranted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


